Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 01/26/21 are acknowledged.
Claims 2-3, 12-14, 16, 24-25, 29, 34-35, 41-42 and 44 were previously cancelled. 
Claim 39 was amended.
Claims 1, 4-11, 15, 17-23, 26-28, 30-33, 36-40, and 43 pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the amendment of claim 39, the objection to this claim is withdrawn. 
As noted in the Ex parte Quayle Action of 12/15/20, the Specification provides evidence regarding the reversible swelling and contracting of both the layers (Figures 6, 7A, 7B and [0082]) and the pH responsiveness to reduce bacterial adhesion ([0080] and the loading/release of drugs. Therefore, claims 1, 4-11, 15, 17-23, 26-28, 30-33, 36-40, and 43 are allowable. 
Updated Search
An updated prior art search did not disclose a reference that teaches an article comprising a substrate comprising a surface, an antimicrobial material, and a method for providing an anti-microbial coating on a surface of an article, and the associated limitations of the polymer layers, as recited in the instant claims. 
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4-11, 15, 17-23, 26-28, 30-33, 36-40, and 43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARADHANA SASAN/Primary Examiner, Art Unit 1615